Exhibit SECOND AMENDMENT TO SUBLEASE AGREEMENT THIS SECOND AMENDMENT TO SUBLEASE AGREEMENT (this “Second Amendment”) is made and entered into as of April 1, 2010, by and among THE LOUIS L. BORICK TRUST and THE NITA BORICK MANAGEMENT TRUST (together, “Sublessor”), and SUPERIOR INDUSTRIES INTERNATIONAL, INC., a California corporation ( “Sublessee”) with respect to the Sublease described below. RECITALS WHEREAS, Louis Borick, an individual (“Borick”), and the City of Los Angeles (“Master Lessor”) entered into Lease No. VNA-2321, dated February 11, 1976, as amended by those certain amendments dated April 28, 1976, December 6, 1979, and May 23, 2007, respectively (the “Master Lease”), which Master Lease affects particular property adjacent to Van Nuys Airport, as more specifically described therein (the “Leased Premises”); WHEREAS, Borick sublet the Leased Premises to Sublessee pursuant to that certain Sublease Agreement by and between Borick and Sublessee, dated March 2, 1976, as amended by that certain letter agreement dated May 8, 2008 (as previously amended, the “Sublease”); WHEREAS, prior to the first amendment to the Sublease on May 8, 2008, Borick assigned equal interests in the Master Lease to himself and his spouse and thereafter both he and his spouse transferred their respective interests in the Master Lease to those certain trusts specified above comprising Sublessor; WHEREAS, Sublessee no longer needs or desires to occupy or possess a leasehold interest in the entirety of the Leased Premises and the parties hereto desire to amend the Sublease in order to allow Sublessor to sublease a portion of the Leased Premises, which is no longer needed or desired by Sublessee, to Munchkin, Inc. (“Munchkin”), under the terms of that certain Standard Industrial/Commercial Single-Tenant Lease - Gross by and between Sublessor and Munchkin, dated September 5, 2009 (the “Munchkin Sublease”), and commencing as of the commencement date set forth therein, which is currently set for April 1, 2010, but which may be modified by Sublessor and Munchkin.Subject to prior written consent from Master Lessor, the commencement date of this Second Amendment (the “Effective Date”) shall be April 1, 2010. NOW, THEREFORE, the parties hereto, for and in consideration of the terms, covenants and conditions hereinafter contained to be kept and performed by the respective parties, do hereby agree that the Sublease is hereby amended as follows: Section 1.Paragraph 1.1 of the Sublease is hereby modified, effective as of the Effective Date, by deleting said paragraph in its entirety and inserting the following paragraph in place thereof: “1.1Subject to the terms and conditions of the Master Lease, Sublessor leases to Sublessee, and Sublessee leases from Sublessor, a portion of certain real property described in Exhibit “A” to the Master Lease (the “Master Lease Property”), which portion is highlighted and identified on the attached Exhibit 1, including the buildings and improvements constructed thereon (the “Premises”).The Premises specifically excludes the real property, and any buildings and improvements situated thereon (the “Munchkin Sublease Property”), that is the subject of the Standard Industrial/Commercial Single-Tenant Lease - Gross by and between Sublessor and Munchkin, Inc., dated September 5, 2009 (the “Munchkin Sublease”).Sublessor and Sublessee agree and acknowledge that from and after the Effective Date, Sublessee shall no longer have any liabilities from, responsibilities or other obligations for, rights to, or interests in, the Munchkin Sublease Property, and any claims, damages, demands, costs, losses and/or the like arising from events or activities involving the Munchkin Sublease Property from and after the Effective Date shall not require the participation of or contribution by Sublessee or any of its officers, employees, contractors, affiliates or assignees.Nothing herein shall be construed as a release of Sublessee for any obligations as to the Munchkin Sublease Property arising prior to the Effective Date.” Section 2.Paragraph 2 of the Sublease is hereby modified, effective as of the Effective Date, by deleting said paragraph in its entirety and inserting the following paragraph in place thereof: “2.Term. The term of this Sublease commenced concurrently with the commencement of the Master Lease, and shall continue in full force and effect until and through March 31, 2015.Notwithstanding any provision of this Sublease to the contrary, at any time prior to March 31, 2015, Sublessee shall have the right to extend the term of this Sublease for an additional 5-year period, under the same terms as provided herein or as the same may be modified by mutual written consent of Sublessor and Sublessee from time to time hereafter (the “First Option Period”).At any time after the commencement of and prior to the expiration of the First Option Period, Sublessee shall have the right to further extend the Sublease term for an additional period of 5 years and 9 months, under the then existing terms of this Sublease (the “Second Option Period”).Notwithstanding the foregoing, no extension of this Sublease may continue beyond the end of the term of the Master Lease, as the Master Lease may be extended.Sublessor has provided Sublessee with the right to extend the term of this Sublease as consideration for the mutual promises and covenants contained herein.” Section 3.Effective as of the Effective Date, the Basic Rent due pursuant to Paragraph 4.3 of the Sublease shall be Four Hundred Twenty Four Thousand Six Hundred Ninety Two Dollars ($424,692) per year, payable in equal monthly installments in advance of the first day of each and every calendar month. Section 4.Paragraph 4.4 of the Sublease is hereby modified, effective as of the Effective Date, by deleting said paragraph in its entirety and inserting the following paragraph in place thereof: “4.4.Increased Rent.For the term of this Sublease, and any extension and renewal of this Sublease, the Basic Rent set forth in Paragraph 4.3 of this Sublease shall be increased or decreased, as appropriate, by an amount equal to the sum of (i) eight percent (8%) of the amount of any rental increases or decreases, as applicable, imposed on Sublessor pursuant to Section 4 of the Master Lease, and (ii) the Cost of Living Increase (as determined in Paragraph 4.6 of this Sublease) attributable to that portion of the Basic Rent under this Sublease properly allocable to the improvements.For the purposes of this Paragraph 4.4, “Basic Rent under this Sublease properly allocable to the improvements” shall be determined by subtracting from the total Basic Rent for any given year, eight percent (8%) of the total rent payable by the Sublessor (as lessee) to the City of Los Angeles (as lessor) under Section 4 of the Master Lease for such year.” Section 5.Paragraph 4.5 of the Sublease is hereby modified, effective as of the Effective Date, by deleting said paragraph in its entirety and inserting the following paragraphs in place thereof: “4.5This Sublease is what is commonly called a “net lease,” it being understood that Sublessor shall receive the rent set forth in Paragraphs 4.1, 4.2, 4.3 and 4.4 (including the Cost of Living Increase determined under Paragraph 4.6), free and clear of any and all other impositions, taxes, liens, charges or expenses of any nature whatsoever in connection with Sublessee’s occupancy and operation of the Premises.In addition to the rent reserved by Paragraphs 4.1, 4.2, 4.3 and 4.4 (including the
